DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 9-1-2021 has been entered into the record.  Claims 1-17 are pending.

Election/Restrictions
Applicant’s election of Group I and species of in the reply filed on 9-1-2021 is acknowledged. 
The traversal is on the ground(s) that paragraph 45 of Solomon et al teach that LPS which is anchored to the outer membrane of gram-negative bacteria is attached to the phage surface and contributes to phage anti-angioenic and anti-tumor activities..  This is not found persuasive because Solomon et al teach that the LPS is bound to the phage surface and contributes to anti-tumor activities.  The term “conjugate” is not limiting because the conjugate is not covalent and can be via a non-covalent interaction.  Thus, the LPS is bound/conjugated to the bacteriophage “via a non-covalent interaction”.  The characterization of LPS being “bound” to the bacteriophage by Solomon et al therefore meets the limitation of the claim, because bound to the bacteriophage is “conjugated” given the broad language of the specification and claim.
It is noted that Applicant’s interpretation of claim 4 is not proper.  The claim merely requires that an exogenous sequence stimulates an immune response and/or selectively binds to a cell surface molecule on a target cell.  The claim clearly recites the alternative and two different molecules with two different activities are not required to be encoded by the exogenous sequence.  Furthermore, the claim does not exclude a single molecule having both functions.
The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from consideration as a non-elected species.  Claims 14, 15 and 17 are withdrawn from consideration as drawn to a non-elected invention.
Claims 1-10, 12, 13 and 16 are under examination.

Information Disclosure Statement
The information disclosure statement has been considered.  An initialed copy is enclosed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
However, the certified copy is not in English.  As such, the priority date for prior art purposes is assigned the international filing date of 1-29-2018.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7  rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 7 recites an antibody that is directed against the DEC 205 receptor.  The specification teaches a single antibody that binds the DEC205 receptor.  These generically claimed antibodies lack written description for the following reasons.  The structures of the claimed antibodies are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that 
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).  In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies specific anti-DEC205 scFv antibody however, the claims are not limited to these antibody and the structural variability of the claimed genus antibodies is large.  No representative number of species are described to support a genus claim and no reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn products whose targeting specificity relies upon the antibodies which  have specific functional characteristics.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”   Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of ADM-binding proteins based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the 
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are antibodies which have the recited characteristics.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Solomon et al (WO 2013/138716; of record).
Solomon et al (WO 2013/138716) which teaches the filamentous bacteriophage carrying bacterial lipopolysaccharide (LPS) on its surface, optionally displaying on its surface a peptide that binds to a cell surface Tie2 receptor tyrosine kinase (claim 9, page 48) fused to a major coat protein and pharmaceutically acceptable compositions thereof (see pages 2-3, paragraph [0007], page 10, paragraph [0050] and page 15 paragraphs [0071-0073]).  The bacteriophage can be phage M13, fl or fd or mixtures thereof (page 14, paragraph [0067]).  Solomon et al at paragraph 45 teaches that the LPS is bound to the surface of the bacteriophage and contributes to phage anti-angiogenic and anti-tumor activities.  LPS is a well understood immunologically active lipid and is encompassed by the claims and specifically claimed as a readily apparent 
The claimed ratio is either anticipated or obvious over the claimed ratio because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-10, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sartorius et al (EMBO Molecular Medicine, 7(7):973-988, 17 April 2015) in view of Sartorius et al (Eur. J. Immunology 41:2573-2584, 2011), Gableh et al (Journal of Biomedical Science 23(16):1-11, 2016) and Dong et al (Biochem J, 473:7-19, 2016).
Sartorius et al teach antigen delivery by filamentous bacteriophage fd displaying an anti-DEC-205 single-chain variable fragment confers adjuvanticity by triggering a TLR9-mediated immune response.  Sartorius et al teach the ovalbumin peptide (SIINFEKL) co-displaying the peptide and the anti-DEC-205 scFv to stimulate antigen-specific CD8+ T cells.  Sartorius et al teach that the phage particles containing a single-stranded DNA genome rich in CpG motifs delivered via DEC-2-5 are able to intercept and trigger the active TLR9 innate immune receptor and to enhance the immunogenicity of the displayed antigenic determinants (see abstract).  Sartorius et al teach that the recombinant phages were made previously in Sartorius et al 2011.  Sartorius et al does not teach the structure of the filamentous phage vector or the “conjugation” to alpha-GalCer.
Sartorius et al 2011 teach the construction of The peptide was displayed on the pVIII protein and the scFV was displayed on the pIII protein of (see abstract; paragraph bridging pages 2575-2576).  Sartorius et al 2011 describe expression from the same vector, including the cloning inserts into the III and VIII coat proteins.  The sequence of the coat proteins as claimed in claim 9 are necessarily present in the fd phage as disclosed as pdAMPLAY388 (see 
Gableh et al (Journal of Biomedical Science 23(16):1-11, 2016) teach that alpha-GalCer enhanced anti-tumor immunity when administered in combination with various types of vaccines and that it has been shown that the simultaneous induction of various immune targets by combination of adjuvants could genera a more effective and longer lasting anti-tumor immune response (see page 2, 2nd and 3rd paragraphs).
Dong et al teach that the alpha-GalCer and TLR9 agonists induce potent-anti-tumor responses in a murine colon cancer model.  Don et al teach that alpha-GalCer loaded cells and CpG TLR9 agonists synergize iNKT cells and dendritic cells as a therapeutic vaccine.  The data indicate that several immune cells could be synergistically activated by the combination.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine/mix the fd bacteriophage of Sartorius et al 2015 co-displaying the ovalbumin peptide (SIINFEKL) co-displaying the peptide and the anti-DEC-205 scFv produced by the methods of Sartorius et al 2011 to stimulate antigen-specific CD8+ T cells with alpha-GalCer in order to enhance anti-tumor immunity because Dong et al teach that alpha-GalCer loaded cells and CpG TLR9 agonists synergize iNKT cells and dendritic cells as a therapeutic vaccine and Gableh et al that alpha-GalCer enhanced anti-tumor immunity when administered in combination with various types of vaccines and that it has been shown that the simultaneous induction of various immune targets by combination of adjuvants could genera a more effective and longer lasting anti-tumor immune response.  It further would have been prima facie obvious to one having ordinary skill in the art to optimize the ratio of phage to alpha-GalCer in order to optimize the anti-tumor response with stimulation of two different immune cell types.  Additionally, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
  
Citation of Relevant Art
Ghinnagow et al (Frontiers in Immunology, 8: Article 879, published July 27, 2017) teach that indirect and direct activation of NKT cells and CD8+ T cells may provide for additive or even synergistic anti-tumor responses (see Figure 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645